Citation Nr: 0409055	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder based 
on exposure to asbestos during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1956 to May 
1958. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the RO.

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC. VA will notify the 
veteran if further action is required on his part.)


REMAND

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

The veteran is seeking service connection for a lung disorder 
based on his claimed exposure to asbestos during service.  
The veteran contends that, in 2000, he began receiving 
treatment for bronchitis from a private medical facility.  
The veteran attributes his lung condition to his alleged 
exposure to asbestos while working in hanger decks, naval 
yards and on navy ships.

Service records show that at various times the veteran was 
stationed at the Charleston Naval Station, and aboard the USS 
Franklin D. Roosevelt.  

A March 2002 letter from the veteran's private physician 
shows that the veteran's chest x-ray showed diffuse fibrotic 
lung changes throughout his lung fields.  These x-rays 
further revealed significant fibrotic lung changes in all 
fields but primarily more present at the bases.  
Bronchiolitis obliterans with organized pneumonia were 
discovered in a subsequent lung biopsy, along with underlying 
pulmonary fibrotic lung changes.  The examiner held that it 
is possible for patients to have two separate lung processes 
involving their lung pathology, and given the veteran's risk 
of exposure, it is possible that he developed pulmonary 
fibrosis.  Furthermore, the timeframe for the development of 
pulmonary fibrotic lung changes was reasonable given his 
exposure to asbestos in the mid-to-late 1950's.  

The Board is of the opinion that a current VA examination 
would be of assistance in adjudicating this claim.   

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5126 (West 2002).

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The assistance provided by VA will 
also include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d). 

Accordingly, this case is remanded for the following actions:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any other 
applicable legal precedent.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his respiratory disorder 
not previously submitted.

3.  The RO should arrange for a VA 
examination by a by a specialists in lung 
disorders to determine the presence and 
etiology of any lung disorder.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination.  In addition to 
chest x-rays, any other testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history of inservice and 
postservice exposure to asbestosis.  If a 
lung disorder is diagnosed it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the lung disorder is related to 
his military service, to include exposure 
to asbestos.  Direct the examiner's 
attention to the March 2002 and March 
2003 statements from Dr. J. R. S.  A 
complete rational for any opinion 
expressed should be include in the 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



